DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                        Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to” or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, slew-ring, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Specification Objection
            The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:  items 108, 109 in figure 10a are not defined in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire Specification and correct all such informalities.

Claim Objections
            Claims  1, 12, 13 and 17 are objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5 and 11   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claims 4 and 5    the phrases "the rack”. There are insufficient antecedent basis for these limitation in the claim.

Re claim 11    the phrases "the input gear”. There are insufficient antecedent basis for these limitation in the claim.

Reference of prior art
Rossmann.  (US 2392506, Wing folding means).
Parker.  (US 20120228424, AEROFOIL).
Oliver et al.  (US 20180033343, ROTATING CANTILEVER POST).
Alexander et al.  (US 20170029089, AN AIRCRAFT COMPRISING A FOLDABLE AERODYNAMIC STRUCTURE AND A METHOD OF MANUFACTURING A FOLDABLE AERODYNAMIC STRUCTURE FOR AN AIRCRAFT).
Brogan et al.  (US 4030787, Turntable bearing).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9 and 14-18 are rejected under 35 U.S.C. 102 (a)(1), (a)(2) as being anticipated by Rossmann.

Re claim 1    Referring to the figures and the Detailed Description, Rossmann discloses:
An aircraft wing comprising a fixed wing (10) and a wing tip device at a tip of the fixed wing (12), the wing tip device being rotatable relative to the fixed wing between:
 a flight configuration for use during flight (fig. 1), and
 a ground configuration for use during ground-based operations, in which ground configuration the wing tip device is rotated relative to the fixed wing such that a span of the wing is reduced (when the wing is folded),
 wherein the aircraft wing comprises a gear assembly (gear assembly in fig. 2) coupling the wing tip device to an actuator (actuator that drives item 22) such that the actuator drives rotation of the wing tip device between the flight and ground configurations (page 1, right column, l 7-51 gear assembly in fig. 2), and
 wherein the gear assembly comprises a worm drive (18, 20, 30, 24). 

Re claim 2    Referring to the figures and the Detailed Description, Rossmann discloses:
 The aircraft wing according to claim 1, wherein the wing tip device is rotatably coupled to the fixed wing by a rotational joint (item 14) comprising a follower (items 18 and 30) rotationally fixed relative to the wing tip device and a guide (item 24) rotationally fixed relative to the fixed wing such that as the wing tip device rotates, the follower is rotated relative to the guide and wherein the follower or guide comprises a toothed rack (toothed rack of item 18) that forms part of the gear assembly. 

Re claim s    Referring to the figures and the Detailed Description, Rossmann discloses:
 The aircraft wing according to claim 2, wherein the follower comprises the toothed rack (items 18 and 30). 

Re claim 5    Referring to the figures and the Detailed Description, Rossmann discloses:
 aircraft wing according to claim 2, wherein the worm drive comprises a worm that meshes with the rack (20). 

Re claim 7    Referring to the figures and the Detailed Description, Rossmann discloses:
 The aircraft wing according to claim 6, wherein the output axis is substantially parallel to an axis of rotation of the wing tip device (axes of 18 and 12 are substantially parallel). 

Re claim 8    Referring to the figures and the Detailed Description, Rossmann discloses:
 The aircraft wing according to claim 1, wherein the worm drive comprises a worm (20)  and a worm gear (18). 

Re claim 9    Referring to the figures and the Detailed Description, Rossmann discloses:
 The aircraft wing according to claim 8, wherein the worm is an input gear of the worm drive (20)  and the worm gear is an output gear of the worm drive(18). 

Re claim 14    Referring to the figures and the Detailed Description, Rossmann discloses: The aircraft wing according to claim 1, wherein the wing tip device is a wing tip extension (fig. 1, item 12). 

Re claim 15    Referring to the figures and the Detailed Description, Rossmann discloses:
 An aircraft comprising the aircraft wing according to claim 1 (page 1, right column, l 7-10). 

Re claim 16    Referring to the figures and the Detailed Description, Rossmann discloses:  A kit of parts of an aircraft wing, the kit of parts comprising a fixed wing and a wing tip device configured for attachment to a tip of the fixed wing such that the wing tip device is rotatable relative to the fixed wing between: a flight configuration for use during flight, and a ground configuration for use during ground-based operations, in which ground configuration the wing tip device is rotated relative to the fixed wing such that a span of the wing is reduced, wherein the kit of parts further comprises: an actuator, and a gear assembly configured to couple the wing tip device to the actuator such that the actuator drives the rotation of the wing tip device between the flight and ground configurations, and wherein the gear assembly comprises a worm drive. 
(Claim 16 is similar in scope to Claim 1; therefore, Claim 16 is rejected under the same rationale as Claim 1).

Re claim 17    Referring to the figures and the Detailed Description, Rossmann discloses: A method of changing the configuration of an aircraft wing, the aircraft wing comprising a fixed wing and a wing tip device at a tip of the fixed wing, the wing tip device being rotatable relative to the fixed wing between: a flight configuration for use during flight, and a ground configuration for use during ground-based operations, in which ground configuration the wing tip device is rotated relative to the fixed wing such that a span of the wing is reduced, wherein a gear assembly couples the wing tip device to an actuator such that the actuator drives the rotation of the wing tip device between the flight and ground configurations, and wherein the gear assembly comprises a worm drive, and the method comprises rotating the wing tip device between the flight and ground configurations using the actuator. 
(Claim 17 is similar in scope to Claim 1; therefore, Claim 17 is rejected under the same rationale as Claim 1).

Re claim 18    Referring to the figures and the Detailed Description, Rossmann discloses:
 The aircraft wing according to claim 1, wherein the worm drive includes an output gear configured to rotate about an axis substantially parallel to a rotational axis of the wing tip device (axes of 18 and 12 are substantially parallel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossmann and further in view of Parker.

Re claim 4    Referring to the figures and the Detailed Description, Rossmann discloses:
 The aircraft wing according to claim 2, wherein the rack is coupled to an output gear of the worm drive (Rossmann 18).
 However Rossmann fails to teach as disclosed by Parker:  via an intermediate gear (item 491). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Parker teachings of an intermediate gear into the Rossmann to transfer rotation from the input gear to the gearing mechanism with a reasonable torque for better/amplified rotation.

Re claim 11    Referring to the figures and the Detailed Description, Rossmann discloses:  The aircraft wing according to claim 1, wherein the actuator comprises an output shaft that rotates about rotational axis (actuator that drives item 22)  
However Rossmann fails to teach as disclosed by Parker:   is coupled to the input gear of the worm drive to rotate the input gear about an input axis, and wherein the rotational axis of the output shaft of the actuator is offset from the input axis of the input gear of the worm drive (item 460). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Parker teachings of the input gear of the worm drive to rotate the input gear about an input axis, and wherein the rotational axis of the output shaft of the actuator is offset from the input axis of the input gear of the worm drive into the Rossmann to rotate the input gear of the worm drive after transferring rotation from the input gear to the gearing mechanism with a reasonable torque for better/amplified rotation via intermediate gear.

Claim(s) 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossmann.

Re claim 6    Referring to the figures and the Detailed Description, Rossmann discloses:
 aircraft wing according to claim 1, wherein the worm drive comprises an input gear (20) configured to rotate about an input axis and an output gear (18)  configured to rotate about an output axis and 
wherein the input and output axes are oriented relative to each other at an angle (20, 18). 
	However Rossmann discloses the claimed invention except for an obtuse angle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an obtuse angle to optimize the performance of the worm drive, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	On the other hand Rossmann discloses the claimed invention except for the input and output axes are oriented relative to each other at an obtuse angle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the input and output axes are oriented relative to each other at an obtuse angle to optimize the performance of the worm drive, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossmann and further in view of Oliver.

Re claim 10    Referring to the figures and the Detailed Description, Rossmann fails to teach as disclosed by Oliver:  The aircraft wing according to claim 8, wherein the worm gear comprises helical teeth (¶ 0022). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Parker teachings of the worm gear comprises helical teeth into the Rossmann to for increasing the meshing ratio of the teeth to continuously cause tooth contact.

Claim(s) 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossmann and further in view of Alexander.

Re claim 12    Referring to the figures and the Detailed Description, Rossmann fails to teach as disclosed by Oliver:  The aircraft wing according to claim 1 wherein the wing tip device and the fixed wing are separated along an oblique cut plane passing through the upper and lower surfaces of the wing, the oblique cut plane being orientated normal to an axis of rotation of the wing tip device (¶ 0005, 0029). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Parker teachings of the wing tip device and the fixed wing are separated along an oblique cut plane passing through the upper and lower surfaces of the wing, the oblique cut plane being orientated normal to an axis of rotation of the wing tip device into the Rossmann such that the fixed wing and the wing tip device do not clash when rotating between the flight and ground configurations.

Claim(s) 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossmann and further in view of Brogan.

Re claim 13    Referring to the figures and the Detailed Description, Rossmann discloses:  An aircraft wing comprising a fixed wing and a wing tip device at a tip of the fixed wing, the wing tip device being rotatable relative to the fixed wing between: a flight configuration for use during flight, and a ground configuration for use during ground-based operations, in which ground configuration the wing tip device is rotated relative to the fixed wing such that a span of the wing is reduced, the aircraft wing comprising a gear assembly that couples the wing tip device to an actuator such that the actuator drives the rotation of the wing tip device between the flight and ground configurations, wherein the gear assembly comprises a worm drive, the worm drive having an output gear configured to rotate about an axis that is substantially parallel to a rotational axis of the wing tip device. 
(the above portion of Claim 13 is similar in scope to Claims 1 and 7; therefore, the above portion of Claim 13 is rejected under the same rationale as Claims 1 and 7).
However Rossmann fails to teach as disclosed by Brogan: the wing tip device being rotatably coupled to the fixed wing by a slew-ring .
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Brogan teachings the wing tip device being rotatably coupled to the fixed wing by a slew-ring into the Rossmann to Withstand large axial, radial loads and overturning moment.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642